Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the present invention is directed to a method/system for identifying intraoral areas of interest (AOI) wherein comparing, by the processing device, the first virtual 3D model to the second virtual 3D model; determining, as a result of the comparing, a first difference between the first virtual 3D model and the second virtual 3D model at a first dental site comprising a first tooth of the one or more teeth; determining a first intraoral AOl comprising the first dental site that is associated with the first difference; determining whether the first difference comprises a first type of change to the first tooth that is indicative of a first type of intraoral AOl or a second type of change to the first tooth that is indicative of a second type of intraoral AOl; and responsive to determining that the first difference comprises the first type of change to the first tooth that is indicative of the first type of intraoral AOl, determining that the first intraoral AOl is the first type of intraoral AOl and generating a first indicator of the first type of intraoral AOl for the first tooth.

The closest reference Kopelman et al. (EP 1 662 414) discloses a method/system for identifying intraoral areas of interest. However, it failed to teach the method/system wherein comparing, by the processing device, the first virtual 3D model to the second virtual 3D model; determining, as a result of the comparing, a first difference between the first virtual 3D model and the second virtual 3D model at a first dental site comprising a first tooth of the one or more teeth; determining a first intraoral AOl comprising the first dental site that is associated with the first difference; determining whether the first difference comprises a first type of change to the first tooth that is indicative of a first type of intraoral AOl or a second type of change to the first tooth that is indicative of a second type of intraoral AOl; and responsive to determining that the first difference comprises the first type of change to the first tooth that is indicative of the first type of intraoral AOl, determining that the first intraoral AOl is the first type of intraoral AOl and generating a first indicator of the first type of intraoral AOl for the first tooth.

The prior arts of record fail to teach, or obvious to teach, method/system for identifying intraoral areas of interest wherein comparing, by the processing device, the first virtual 3D model to the second virtual 3D model; determining, as a result of the comparing, a first difference between the first virtual 3D model and the second virtual 3D model at a first dental site comprising a first tooth of the one or more teeth; determining a first intraoral AOl comprising the first dental site that is associated with the first difference; determining whether the first difference comprises a first type of change to the first tooth that is indicative of a first type of intraoral AOl or a second type of change to the first tooth that is indicative of a second type of intraoral AOl; and responsive to determining that the first difference comprises the first type of change to the first tooth that is indicative of the first type of intraoral AOl, determining that the first intraoral AOl is the first type of intraoral AOl and generating a first indicator of the first type of intraoral AOl for the first tooth, in combination with all other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668